Citation Nr: 1224881	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2012.  A transcript of that hearing is of record.

The Board notes that the Veteran's claim was originally adjudicated as entitlement to service connection for PTSD.  The record, however, reflects additional psychiatric diagnoses, to include major depression.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred PTSD as the result of three separate traumatic events that took place during his active service.  First, he contends that in approximately January or February 1955, he was present when a fellow airman was killed in an accident while working on the instrument panel of an F-86.  Specifically, the belt of the airman's coveralls got caught on the ejection seat handle, releasing the seat ejection mechanism and launching the airman and the seat into the beams of the roof above.  The airman was killed in the accident.  His body was severely battered, and described as being "like jelly" after coming back down to the concrete floor.  Second, the Veteran contends that in September or October 1955, he witnessed a pilot flying a new F-100 that experienced either a "flame out" or power failure on takeoff.  The pilot ejected from the aircraft but did not have enough altitude for his parachute to open.  The Veteran was called on to respond to the scene where the airman was found lying dead in a field, still inside the ejection seat.  Finally, the Veteran contends that his roommate, J. R., when not given a flight assignment, was killed in an automobile accident on his way back to base from an excursion into town.  The Veteran testified during his Board hearing that he did not remember the names of the two fellow airmen that were killed in the respective incidents involving an ejection seat accident and an F-100 jet crash.  

The record additionally reveals that the Veteran, in the course of seeking medical treatment, reported suffering from symptoms of an acquired psychiatric disorder as due to symptoms associated with his service-connected tinnitus.

The Veteran's service treatment records are devoid of any reference to, complaint of, or treatment for any psychiatric condition during service.  His report of medical history, given in association with his September 1957 separation examination, revealed no complaints of any trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or any nervous trouble of any sort.  His separation examination additionally revealed normal psychiatric findings.  During his April 2012 personal hearing, however, the Veteran testified that he did not begin to experience PTSD symptoms during service, but after service.  He reported that he first began to experience nightmares following his separation from service.  He maintained that though he did not seek psychiatric treatment for his symptoms until 2008, he had experienced symptoms for many years, and did not seek treatment until the symptoms really began to be unbearable.  He also testified that he sought VA treatment on one occasion in 1993.

The first post-service medical evidence of record with respect to any psychiatric assessment is found in a December 2008 VA primary care consultation report where the Veteran was found to have a negative PTSD screen.  He did answer in the affirmative, however, with respect to two questions regarding PTSD symptoms.  On a January 2009 primary care consultation, the Veteran reported experiencing very anxious feelings and indicated that he wanted to be seen for a mental health evaluation.  In February 2009, the Veteran was seen for a VA mental health outpatient evaluation.  Results of a BDI-II evaluation were indicative of severe depression.  During the evaluation he reported having a number of depressive symptoms.  He reported that his irritability and frustration had been getting progressively worse for the past two years due in large part to an increased ringing in his ears.  He indicated that his symptoms of depression and anxiety began around the year 2000 when he retired from his job.  The diagnosis was major depression.  

In a February 2009 psychiatry outpatient consultation, he reported having difficulty with anxiety and irritability, and he reported having sleeping problems.  The impression was that he had a several year history of anxiety, irritability, and poor sleep.  His symptoms were noted to be more consistent with generalized anxiety disorder.  The diagnosis was anxiety disorder, not otherwise specified.  During a subsequent psychiatry consultation in March 2009, he reported having the same symptoms as before, but that he was sleeping better.  The VA psychiatrist noted that his chronic ear ringing contributed to his poor sleep and low mood.  Similar symptoms were again noted during an April 2009 psychiatric consultation, except that his irritability was improving.  He was noted to be having some response to his medications.  He was again found to have similar symptoms, with some continuing improvement, in subsequent psychiatric evaluations in April and June 2009. 

The Veteran was afforded a VA PTSD examination in November 2010.  The examiner noted that the Veteran received outpatient mental health treatment for PTSD at the geropsychology clinic at the VA facility in Brockton, Massachusetts.  During the examination, the examiner noted that the Veteran was anxious and that he experienced "bizarre delusions."  He noted the following PTSD symptoms:  recurrent and intrusive distressing recollections of a traumatic event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  The examiner determined that the Veteran met the stressor criteria for PTSD as prescribed by the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  He diagnosed the Veteran with PTSD and described his stressor as consisting of an accident involving actual or threatened serious injury or death to another person.  Specifically, he noted that the Veteran witnessed a man dying.  He additionally noted that the Veteran had fears that our country would be attacked by terrorists or a hostile country.  

The Board notes that the RO made an effort to verify the Veteran's reported stressor involving the F-100 incident.  Notably, however, it appears that the only inquiry made was through the Defense Personnel Records Information Retrieval System (DPRIS).  A response from the DPRIS indicated that they were unable to document the 45th Tactical Reconnaissance Squadron (TRS) being stationed at Edwards Air Force Base (AFB), California in 1955, and that they were unable to document an aircraft crash at Edwards AFB involving an aircraft assigned to the 45th TRS during the September to November time frame.  

Notably, however, it appears that the request made through the DPRIS was made using incorrect information.  For example, the Veteran reported in a July 2009 statement that the claimed incident involving the F-100 aircraft crash took place at Foster AFB, in Victoria, Texas, rather than at Edwards AFB.  He indicated that he had gone to Edwards AFB temporarily for school, but returned to Foster AFB with the aircraft in question.  Additionally, in multiple statements, the Veteran had indicated that these incidents had taken place while he was a member of the 450th Fighter Day Squadron of the 322nd Fighter Day Group, rather than 45th Tactical Reconnaissance Squadron, to which he was later assigned in Japan.  

Further, there is no indication from a review of the record that the RO made any efforts to verify the claimed incident involving the airman being shot to the roof of the hangar while being caught on an ejection seat, which was also claimed to have taken place at Foster AFB.  Additionally, it appears that no effort was made to verify the Veteran's contention that his roommate was killed in an automobile accident during service.  

Accordingly, on remand, the RO/AMC should make all reasonable efforts to verify each of the Veteran's reported in-service stressors, including through DPRIS and contacting the Veteran's units of assignment, taking care to provide accurate information in the requests.  

Additionally, to the extent that the Veteran, in seeking VA treatment, reported experiencing, inter alia, symptoms of depression and irritability as a result of loud ringing in his ears, the Board finds that he should be afforded a new and contemporaneous VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, other than PTSD, that may have been incurred as secondary to his service-connected tinnitus.  On remand, he should also be provided appropriate VCAA notice as to the matter of service connection for an acquired psychiatric disorder as secondary to service-connected tinnitus.

As this case is being remanded for the foregoing reasons, all outstanding VA treatment records should also be obtained on remand.  In this regard, the Board observes that multiple VA treatment records identified by the Veteran have not yet been associated with the claims file.  In this regard, the Veteran testified that he had received VA treatment in 1993, that he had been receiving VA treatment from a Dr. Musrush, and that he had received treatment from VA facilities in Brockton and Jamaica Plain, Massachusetts.  Additionally, the November 2010 VA examiner noted that the Veteran had been diagnosed with PTSD at the VA geropsychology clinic at the VA facility in Brockton, Massachusetts.  Under the law, VA must obtain these VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for an acquired psychiatric disorder as secondary to his service-connected tinnitus (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain copies of all outstanding VA treatment records associated with the Veteran's mental health treatment, to include VA treatment records dated in or about 1993, VA treatment records from the Brockton and Jamaica Plain VA facilities and any treatment records dated since June 2009.  Any response received should be memorialized in the claims file.

3.  Take all appropriate measures, including contacting the  Defense Personnel Records Information Retrieval System in regard to the 450th Fighter Day Squadron of the 322nd Fighter Day Group (the Veteran's unit of assignment when the alleged stressors took place), Foster Air Force Base, in Victoria, Texas, and any other relevant source of records to make any and all reasonable attempts to verify the Veteran's three reported stressors, (i.e. the incident where an airman was accidently killed in an ejection seat accident in January or February 1955, the incident where an airman was killed after attempting to eject from an aircraft that crashed during takeoff in September or October 1955, and the incident involving the death of J. R., the Veteran's roommate).  If any records/verification cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to verify his alleged stressors would be futile.  A copy of the determination should be attached to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders, other than PTSD, that may been incurred as secondary to his service-connected tinnitus.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, other than PTSD, and if so, must provide an opinion as to the following:  

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, other than PTSD, is proximately due to, the result of, or chronically aggravated (permanently made worse) by his service-connected tinnitus.  If such aggravation is found, the examiner should address the following medical issues: (a) the baseline manifestations of the Veteran's acquired psychiatric disorder, other than PTSD found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing any further development deemed necessary, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

